DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 27 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 7, filed 24 March 2021, in view of the amendment with respect to the title have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 8, filed 24 March 2021, in view of the amendment with respect to claims 7-12 have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments with respect to the double patenting and 103 rejections of claim(s) 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,805,955 B2 (hereinafter referred to as “Yoshimura”) in view of Noh et al. US 2016/0150529 A1 (hereinafter referred to as “Noh”)).
As to claim 7, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 7 of the instant application is the same scope of claim 1 of Yoshimura by adding the well-known elements and functions as set forth below.
Instant Application Claim 7
Yoshimura claim 1
A terminal apparatus comprising:
A terminal apparatus comprising:
transmission circuitry configured to transmit a transport block and hybrid automatic repeat request-acknowledgment (HARQ-ACK) on a physical uplink shared channel (PUSCH), and
transmission circuitry configured to and/or programmed to transmit a transport block on a Physical Uplink Shared Channel (PUSCH), and
physical layer processing circuitry configured to determine a number of coded bits for the HARQ-ACK at least based on a number of single-carrier frequency-division multiple access (SC-FDMA) symbols for an initial transmission of the PUSCH for the transport block (NPUSCH-initialsymb),
wherein:
physical layer processing circuitry configured to and/or programmed to determine transmit power for the PUSCH at least based on a number of Single Carrier (SC)-Frequency Division Multiple Access (FDMA) symbols NPUSCH-initialsymb for an initial transmission of the PUSCH for the transport block, wherein:
PUSCH-initialsymb is given based on a value and a number of SC-FDMA symbols included in an uplink slot (NULsymb), and
the value is 1 in a case that a signal of an SC-FDMA symbol with an index I is generated based on a content for resource elements corresponding to an SC-FDMA symbol with an index I+1.
the number of the SC-FDMA symbols NPUSCH-initialsymb is given based on NLBT and a number of SC-FDMA symbols included in an uplink slot NULsymb, and
the NLBT is 1 in a case that a signal of a SC-FDMA symbol with index 1 is generated based on a content for resource elements corresponding to a SC-FDMA symbol with index 1+1.


In view of the above, it is clear that the claim 7 of the instant application and claim 1 of Yoshimura merely recited the same invention except for “a number of coded bits for the HARQ-ACK”.
However, the above-mentioned claimed limitations are well known in the art as evidenced by Noh. In particular, Noh teaches physical layer processing circuitry configured to determine a number of coded bits for the HARQ-ACK at least based on a number of single-carrier frequency-division multiple access (SC-FDMA) symbols for an initial transmission of the PUSCH for the transport block (NPUSCH-initialsymb) (¶¶110-114 and 147-148; figures 10 and 15: processor determines number of coded HARQ-ACK bits based on NsymbPUSCH-initial).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide “a number of coded bits for the HARQ-ACK” as taught by Noh in the apparatus of Yoshimura so that it would provide the enhanced capability of determining a number of coded bits for HARQ-ACK at least based on SRS scheduling (¶¶110-114; figures 10 and 15).
 As to claim 8, claim 8 of the instant application recites the same claim limitations as claim 2 of Yoshimura.
As to claim 9, claim 9 of the instant application is in the same scope of claim 3 of Yoshimura by adding the well-known elements and functions of Noh.
As to claim 10, claim 10 of the instant application recites the same claim limitations as claim 4 of Yoshimura.
As to claim 11, claim 11 is rejected the same way as claim 7.
As to claim 12, claim 12 is rejected the same way as claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh.
As to claim 7, Noh teaches a terminal apparatus (¶¶103, 111, and 147; figures 10 and 15: UE) comprising:
transmission circuitry configured to transmit a transport block and hybrid automatic repeat request-acknowledgment (HARQ-ACK) on a physical uplink shared channel (PUSCH) (¶¶102-103, 111-112, and 147; figures 10 and 15: RF unit transmits transport block and HARQ-ACK on PUSCH), and
physical layer processing circuitry configured to determine a number of coded bits for the HARQ-ACK at least based on a number of single-carrier frequency-division multiple access (SC-FDMA) symbols for an initial transmission of the PUSCH for the transport block (NPUSCH-initialsymb) (¶¶110-114 and 147-148; figures 10 and 15: processor determines number of coded HARQ-ACK bits based on NsymbPUSCH-initial),
wherein:
PUSCH-initialsymb is given based on a value and a number of SC-FDMA symbols included in an uplink slot (NULsymb) (¶112: NsymbPUSCH-initial = (2*(NsymbUL-1)-NSRS)), and
the value is 1 in a case that a signal of an SC-FDMA symbol with an index I is generated based on a content for resource elements corresponding to an SC-FDMA symbol with an index I+1 (¶112: NSRS is 1 when PUSCH SC-FDMA symbol for PUSCH initial transmission is followed by PUSCH SC-FDMA symbol for SRS).
As to claim 8, Noh teaches the terminal apparatus according to claim 7, wherein the value is 0 in a case that the signal of the SC-FDMA symbol with the index I is not generated based on the content for resource elements corresponding to the SC-FDMA symbol with the index I+1 (¶112: NSRS is 0 when PUSCH SC-FDMA symbol for PUSCH initial transmission is not followed by PUSCH SC-FDMA symbol for SRS).
As to claim 9, claim 9 is rejected the same way as claim 7.
As to claim 10, claim 10 is rejected the same way as claim 8.
As to claim 11, claim 11 is rejected the same way as claim 7.
As to claim 12, claim 12 is rejected the same way as claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s amendment has changed the scope of the claims necessitating the new ground(s) of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.